By the Court, McArthur, J.:
That the legislative assembly, in creating the office of police judge of the city of Portland, had authority to invest that officer with the jurisdiction of a justice of the peace within the city limits, has been so often decided that the question must be regarded as fully settled, and such authority fully established. (Ryan v. Harris, 2 Or. 175; Craig v. Mosier, 2 Id. 323; State v. Wiley, 4 Id. 184; and Portland v. Dening, 5 1d. 160.) Nor is the principal question presented entirely new. In Ryan v. Harris, supra, we passed upon art. IV., sec. 23, subd. 1, of the state constitution, which declares that the legislative assembly shall not pass special and local laws regulating the jurisdiction and duties of justices of the peace, and held this prohibition to mean that justices of the peace in one locality should not be given greater jurisdiction over causes of action, nor greater powers, than in another locality. This we still hold, *116and see no reason to question tlie correctness of the conclusion reached. The duty of paying over the fines to the city treasurer is a mere ministerial duty, and cannot be held to fall within the prohibition of the constitution which refers to powers, duties and jurisdiction in relation to causes of action, judicial proceedings, magisterial acts. Over these fines the legislative assembly had plenary power, and could authorize the payment of the same to the city as well as to the county or to the school fund.
Judgment affirmed.